Gerald C. Mann



                                                             This Opinion
                                                         Overrules Opinion PO.
                                                               O-5324
   Honorable Tom F. Coleman, Jr.
   County Attorney, Angelina County
   Lufkin, Texas

   Dear Sir8                                    Opinion Ro. O-5502
                                                 Re; Use of bond moneys for
                                                     construction of nursss'
                                                     home, delivery room and
                                                     maternity ward.

              This is in response to recent correspondence we have had with you
   and Honorable Otto Brittain, County Auditor of Angelina County, requesting
   our reconsideration of Opinion No. O-5324. In that opinion we held that funds
   frcanbonds voted in 1941 by Angelina County for the purpose of establishing,
   enlarging and equipping a county hospital could not be used to construct a
   nurses* hone. Based upontie agditional faots sulrmitted,we are treating the
   matter as a new opinion request.

               As we understand the faots now presented, in the year 1941 Angelina
   County voted a bond issue for the purposeof "establishing, enlarging snd equip-
   ping a aounty hospital and for all other necessary pemanent improvements in
   connection themith." This bond issue was authoriced under the provisions of
   Article 4470,  Q. A. C. S.  You desire to be advised whether these funds may be
   used to oonstruct a building in connection with the hospital, which will be
   used partly to house nurses and partly for delivery rooms and a maternity ward.
   You state that the entire building probably will be used to house numes
   when a main hospital building is constructed after the war.

                    In our opinion it lies within the power of the cmsnissioners' oourt
   to   construct     the proposed building.

              We cannot say that a building used wholly as a nursest home or
   partly as a nurses' bane and partly as a delivery room and maternity ward is
   not used for hospital purposes; and while it is true,,as pointed out in our
   Opinion No. O-5324, the law requires tkt the buildin be "neoessary," the
   question of necessity is one of fact; Pitt.6v. Camp Eounty, 42 S.H. (2d)
   953 left for determination to the governing authority of the county. Landrum
                                                                            ,




Honorable Tom F. Coleman, Jr., Page 2   (o-5502)



v. Centennial High School District (Civ. App.) 146 S.W. (2d) 799, w.d.j.
o. Compare Opinion Nos. O-1607, O-2516 and O-2926. Moreover, we have
found at least one case holding that the word "necessity" as here used
implies "needful" rather than "indispensible." Hutcheson v. Atherton,
44 Barb. M. 144, 99 Pac. (2d) 462.

           He therefore advise you that if the Commissioners' Court of
Angelina County determines, in the exercise of its sound judgment and
discretion, that the proposed building is nsaessary, proceeds fromthe
bonds voted by Angelina County in 1941 may be used to construot it.

           Insofar as the same conflicts hsrewith, our Opinion Do. O-5324
is expressly overruled,

                                                 Yours very truly

                                             ATTORNEY GENERAL OF TEXAS

                                            By
                                                 s/ Jas. D. &sullen
                                                    Jas. D. Smullen
                                                         Assist$t
APPROVED AUG 16, 1943

s/ Gerald C. km

A’iTORlEL   GWETRAL OF TEXAS

JLSIEPI~~~


                                           Approved Opinion Committee
                                           -w RWF Chairman